

RETENTION BONUS AGREEMENT


This RETENTION BONUS AGREEMENT (this “Agreement”) is entered into and shall be
effective as of December 31, 2013 by and between Intermountain Community
Bancorp, an Idaho corporation, and (the “Executive”).


WHEREAS, the Executive has made and is expected to continue to make substantial
contributions to the profitability, growth, and financial strength of
Intermountain Community Bancorp and Panhandle State Bank, an Idaho-chartered
bank and wholly owned subsidiary of Intermountain Community Bancorp,


WHEREAS, Intermountain Community Bancorp desires to assure itself of the current
and future continuity of management, and


WHEREAS, on the date this Agreement is entered into none of the conditions or
events included in the definition of the term “golden parachute payment” that is
set forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12
U.S.C. 1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of
Intermountain Community Bancorp, is contemplated insofar as Intermountain
Community Bancorp or any subsidiary is concerned.


NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.


1.    Cash retention bonus. (a) Payment by Intermountain Community Bancorp.
Subject to applicable withholding obligations, Intermountain Community Bancorp
hereby makes a cash bonus payment of $ to the Executive, subject to the terms
and conditions stated in this Agreement. The Executive hereby accepts the cash
bonus payment on the terms and conditions stated in this Agreement.


(b)    The Executive’s promise to repay the bonus if employment termination
occurs before December 31, 2014. The Executive hereby agrees to repay to
Intermountain Community Bancorp in a single lump sum in cash the entire amount
of the cash bonus payment if the Executive’s employment termination occurs
before December 31, 2014, unless (x) employment termination is the result of
involuntary termination without cause or (y) employment termination occurs after
a Change in Control occurs. In case the Executive does not repay the full amount
of the cash bonus to Intermountain Community Bancorp on or before the date of
employment termination occurring before December 31, 2014, the Executive hereby
authorizes Intermountain Community Bancorp to set off against this repayment
obligation any cash or other property then held by Intermountain Community
Bancorp, including but not limited to cash held in a deposit account or accounts
at Panhandle State Bank and any unvested shares of restricted stock of
Intermountain Community Bancorp awarded to the Executive.


(c)    Change in Control defined. For purposes of this Agreement the term Change
in Control means a change in control as defined in Internal Revenue Code section
409A, as the same may be amended from time to time. References in this Agreement
to section 409A of the Internal Revenue Code of 1986 include rules, regulations,
and guidance of general application issued by the

1



--------------------------------------------------------------------------------



Department of the Treasury under Internal Revenue Code section 409A. For
purposes of clarification and without intending to affect the foregoing
reference to section 409A for the definition of Change in Control, as of the
effective date of this Agreement a Change in Control as defined in Rule
1.409A-3(i)(5) would include the following –


(1)    a change in ownership of Intermountain Community Bancorp occurs on the
date any one person or group accumulates ownership of Intermountain Community
Bancorp stock constituting more than 50% of the total fair market value or total
voting power of Intermountain Community Bancorp stock, or


(2)    (x) any one person or more than one person acting as a group acquires
within a 12-month period ownership of Intermountain Community Bancorp stock
possessing 30% or more of the total voting power of Intermountain Community
Bancorp stock, or (y) a majority of Intermountain Community Bancorp’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed in advance by a majority of Intermountain Community
Bancorp’s board of directors, or


(3)    a change in ownership of a substantial portion of Intermountain Community
Bancorp’s assets occurs if in a 12-month period any one person or more than one
person acting as a group acquires from Intermountain Community Bancorp assets
having a total gross fair market value equal to or exceeding 40% of the total
gross fair market value of all of Intermountain Community Bancorp’s assets
immediately before the acquisition or acquisitions. For this purpose gross fair
market value means the value of Intermountain Community Bancorp’s assets or the
value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.


(d)    Involuntary termination with cause defined. For purposes of this
Agreement involuntary termination of the Executive’s employment shall be
considered involuntary termination with cause if the Executive shall have
committed any of the following acts or if any of the following conditions exist
–


(1)    fraud, embezzlement, or theft by the Executive in the course of
employment, or


(2)    intentional violation of any law or significant policy of Intermountain
Community Bancorp or a subsidiary of Intermountain Community Bancorp if, in
Intermountain Community Bancorp’s sole judgment, the violation has an adverse
effect on Intermountain Community Bancorp or subsidiary, regardless of whether
the violation leads to criminal prosecution or conviction. For purposes of this
Agreement applicable laws include any statute, rule, regulatory order, statement
of policy, or final cease-and-desist order of any governmental agency or body
having regulatory authority over Intermountain Community Bancorp or subsidiary.
No act or failure to act on the Executive’s part shall be considered intentional
if it was due primarily to an error in judgment or negligence. An act or failure
to act on the Executive’s part shall be considered intentional if it is not in
good faith and if it is without a reasonable belief that the action or failure
to act is in Intermountain Community Bancorp’s best interests, or


(3)    gross negligence in the performance of duties, or intentional failure to
perform stated duties after written notice, or

2



--------------------------------------------------------------------------------





(4)    intentional wrongful damage to the business or property of Intermountain
Community Bancorp or a subsidiary of Intermountain Community Bancorp, including
without limitation Intermountain Community Bancorp’s or subsidiary’s reputation,
which in Intermountain Community Bancorp’s sole judgment causes material harm to
Intermountain Community Bancorp or subsidiary, or


(5)    a breach of fiduciary duty or misconduct involving dishonesty, in either
case whether in the Executive’s capacity as an officer or as a director, or


(6)    removal of the Executive from office or permanent prohibition of the
Executive from participating in Panhandle State Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), or


(7)    conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for forty-five consecutive days or
more, or


(8)    the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives, under Intermountain Community Bancorp’s or subsidiary’s blanket bond
or other fidelity or insurance policy covering its directors, officers, or
employees.


2.    This Agreement Is Not an Employment Contract. The parties hereto
acknowledge and agree that this Agreement is not a management or employment
agreement and that nothing in this Agreement shall give the Executive any right
to or impose any obligation for continued employment by Intermountain Community
Bancorp or any subsidiary of or successor to Intermountain Community Bancorp,
nor shall this Agreement give Intermountain Community Bancorp any right to or
impose any obligation for the continued performance of duties by the Executive
for Intermountain Community Bancorp or any subsidiary of or successor to
Intermountain Community Bancorp.


3.    Withholding of Taxes. Intermountain Community Bancorp may withhold from
any benefits payable under this Agreement all Federal, state, local or other
taxes as may be required by law, governmental regulation, or ruling.


4.    Successors and Assigns. (a) This Agreement is binding on Intermountain
Community Bancorp’s successors. This Agreement shall be binding upon
Intermountain Community Bancorp and any successor to Intermountain Community
Bancorp, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of Intermountain Community Bancorp
by purchase, merger, consolidation, reorganization, or otherwise. But this
Agreement and Intermountain Community Bancorp’s obligations under this Agreement
are not otherwise assignable, transferable, or delegable by Intermountain
Community Bancorp. By agreement in form and substance satisfactory to the
Executive, Intermountain Community Bancorp shall require any successor to all or
substantially all of the business or assets of Intermountain Community Bancorp
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent Intermountain Community Bancorp would be required to perform
had no succession occurred.



3



--------------------------------------------------------------------------------



(b)    This Agreement is enforceable by the Executive’s heirs. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, and legatees.


(c)    This Agreement is personal and is not assignable. This Agreement is
personal in nature. Without written consent of the other party, neither party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided in this section 4. Without
limiting the generality of the foregoing, the Executive’s right to receive
payments hereunder is not assignable or transferable, whether by pledge,
creation of a security interest, or otherwise, except for a transfer by
Executive’s will or by the laws of descent and distribution. If the Executive
attempts an assignment or transfer that is contrary to this section 4
Intermountain Community Bancorp shall have no liability to pay any amount to the
assignee or transferee.


5.    Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of Intermountain Community Bancorp at the time of the delivery
of notice, and properly addressed to Intermountain Community Bancorp if
addressed to Intermountain Community Bancorp, 414 Church Street, Sandpoint,
Idaho 83864, Attention: Chairman of the Board.


6.    Captions and Counterparts. The headings and subheadings used in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.


7.    Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing or writings signed by the Executive and by Intermountain Community
Bancorp. No waiver by either party of a breach by the other party or waiver of
compliance with any condition or provision of this Agreement to be performed by
the other party shall be deemed to be a waiver of other provisions or conditions
at the same or at any prior or subsequent time.


8.    Severability. The provisions of this Agreement are severable. The
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent (and only to the
extent) necessary to make it valid and enforceable.


9.    Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Idaho, without giving effect to the principles
of conflict of laws of the State of Idaho.


10.    Entire Agreement. This Agreement constitutes the entire agreement between
Intermountain Community Bancorp and the Executive concerning the subject matter.
No rights are granted to the Executive under this Agreement other than those
specifically set forth. No agreements or representations, oral or otherwise,
expressed or implied concerning the subject matter of this Agreement have been
made by either party that are not set forth expressly in this Agreement.

4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Retention Bonus Agreement as
of the date first written above.


EXECUTIVE
 
EMPLOYER
 
 
 
Intermountain Community Bancorp
 
 
 
 
 
 
 
By:
 
 
[name]
 
 
Ford Elsaesser
 
 
 
 
 
 
 
 
Its:
Chairman of the Board
 
 
 
 
 
 




5

